office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c number info release date conex-134505-05 cc ita b1 uil the honorable mark green u s house of representatives washington dc attention casey buboltz dear mr green this letter responds to your email dated date which forwarded to us a message from the executive director of ------------------------------------------- the message ha sec_11 questions and comments on the new rules for vehicle donations under sec_170 of the internal_revenue_code the code i am responding to each of the questions and comments in the order presented in the executive director’s email question can the time frame for providing the contemporaneous written acknowledgment to a donor be extended to days in the case of a vehicle for which the donee organization intends a significant intervening use or a material improvement response the law requires that in the case of a vehicle for which a donee organization intends a significant intervening use or material improvement a written acknowledgment must be provided to the donor within days of the date of the contribution any change would require legislative action question can the donor claim a year-end contribution of a vehicle as a charitable_contribution_deduction either in the year in which the donor makes the contribution or in the year the donee organization sells the vehicle response the law permits a charitable_contribution_deduction only in the year of the payment in the case of a vehicle contribution the payment occurs in the year the vehicle has been delivered to the donee organization when and whether delivery occurs is a matter of state law in many cases delivery of a vehicle occurs when legal or equitable_title passes from the donor to the donee and question can a donor of a vehicle that ------------subsequently sells be allowed the option of deducting the vehicle’s fair_market_value response the law provides that the charitable_contribution_deduction for a vehicle the donee organization sells without any significant intervening use or material improvement may not exceed the gross_proceeds received from the vehicle’s sale the gross_proceeds rule sec_170 of the code the only exceptions from the gross_proceeds rule are if the donee organization makes a significant intervening use of the vehicle materially improves the vehicle or sells the vehicle to a needy individual at a price significantly below fair_market_value or gratuitously transfers a vehicle to a needy individual in direct furtherance of a charitable purpose of the donee organization of relieving the poor and distressed or the underprivileged who need a means of transportation the direct furtherance exception a private_letter_ruling may be requested on whether ---------------use of a vehicle meets the requirements for the significant intervening use material improvement or direct furtherance exceptions and thus whether a vehicle contributed to --------------- may be exempt from the gross_proceeds rule i am enclosing revproc_2005_1 2005_1_irb_1 which explains how to request a private_letter_ruling question why can donors of vehicles valued at more than dollar_figure use an appraisal to determine value can all donors of vehicles regardless of a vehicle’s value be allowed to use appraisals or a value guide to establish the value of a vehicle response the same answer applies as in question sec_3 and above the new rules provide that the charitable_contribution_deduction for a donated vehicle may not exceed the gross_proceeds received from the vehicle’s sale unless the organization meets the requirements for any of the following exceptions significant intervening use material improvement or direct furtherance all contributions of vehicles for which the donor claims a value of more than dollar_figure are subject_to the new rules thus the charitable_contribution_deduction for a vehicle appraised at more than dollar_figure is subject_to the gross_proceeds rule if the donee organization sells the vehicle without a significant intervening use or material improvement and does not meet the requirements for the direct furtherance exception in such a case an appraisal will not substantiate the donor’s deduction nor is one required sec_170 of the code comment the executive director states that ------------is opposed to using dealer trade-in value as the standard for establishing value for donated vehicles and explains that ------------supports the private party value as the appropriate standard response we requested comments on this issue in notice_2005_44 2005_25_irb_1297 section enclosed we appreciate receiving the executive director’s comments and will consider them when drafting future guidance question what is the due_date to the internal_revenue_service of form 1098-c response we plan to issue published guidance on the new vehicle donation donee macro form rev department of the treasury - internal_revenue_service reporting requirements although we cannot provide a specific date we will give donee organizations a reasonable period of time to comply with all the new reporting requirements including the due_date to the irs of forms 1098-c question will the irs deny the donor the deduction or subject the non-profit organization to fines if it does not send the contemporaneous written acknowledgment to the donor within the prescribed days response the new law requires that for the donor to take the deduction the donor must obtain a written acknowledgment of the contribution within days of either the sale or contribution of the vehicle as applicable sec_170 of the code the law does not provide any exception to these time limits the law may impose a penalty on any donee organization that knowingly furnishes a false or fraudulent acknowledgment or knowingly fails to furnish an acknowledgment in the manner at the time and showing the information required under sec_170 sec_6720 of the code as to whether the irs would subject a donee organization to the penalty if it makes a mistake on a written acknowledgment and does not provide a corrected acknowledgement within days of the contribution or the disposition of the vehicle without additional information on the nature of the mistake we cannot comment on this issue for additional information we recommend a review of the examples in section dollar_figure of notice_2005_44 question can the donee organization file with the internal_revenue_service a form 1098-c that does not include the donor’s social_security_number response the new law provides that a donee organization that must provide an acknowledgment under the new vehicle donation rules must also give to the irs the same information contained in the acknowledgment the information that the acknowledgment must contain includes the donor’s taxpayer_identification_number question what would the irs consider a material improvement to a donated vehicle under the new law response currently the only guidelines on material improvement are in notice_2005_44 section for example cleaning minor repairs and routine maintenance are not material improvements the following are also not considered material improvements application of paint or other types of finishes such as rustproofing or wax removal of dents and scratches cleaning or repair of upholstery and installation of theft deterrent devices in section of notice_2005_44 we asked for comments and suggestions for future guidance on implementation of the new rules we would appreciate any comments that can assist us in formulating additional guidelines for determining if an improvement is material for purposes of the new rules in addition a private_letter_ruling may be requested on the issue see response to question and macro form rev department of the treasury - internal_revenue_service questions how would the new law treat a donation if the donee organization disposes of the vehicle by raffle does a total raised through an auction serve as the gross_proceeds of sale for purposes of the new rules responses the amount raised by a sale of raffle tickets does not represent the gross_proceeds of sale of a vehicle if the requirements for the significant intervening use or material improvement exceptions are not met the law limits the deduction for a vehicle contributed to charity and disposed of by raffle to the lesser_of dollar_figure or the vehicle's fair_market_value generally a vehicle sold at auction generates gross_proceeds for purposes of the new rules in no case however may the deduction exceed the vehicle’s fair_market_value i hope this information is helpful if you need further assistance please contact me at -- ---------------------or --------------------- i d no ------------- at --------------------- sincerely thomas a luxner chief branch office of associate chief_counsel income_tax accounting enclosures revproc_2005_1 notice_2005_44 macro form rev department of the treasury - internal_revenue_service
